               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

JULIAN R. BLACKSHEAR,

                      Plaintiff,
v.                                                  Case No. 18-CV-1448-JPS

SGT. KRUSE, SGT. HARRIS, JASON
ALDANNA, SECURITY DIRECTOR                                           ORDER
WELLS, JESSICA BERGMANN,
NURSE AMY, HSU MANAGER
FRAISER, DR. KREMBS, CAPTAIN
WEIGAND, CAPT. GIERNOTH, C.O.
FREEMAN, C.O. DE LA GARZA,
C.O. SCHULLER, and C.O. TRIBEST,

                      Defendants.


       Plaintiff Julian R. Blackshear, a prisoner proceeding in this matter pro

se, filed a complaint alleging that Defendants violated his constitutional

rights. (Docket #1). This matter comes before the court on Plaintiff’s petition

to proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Plaintiff has been assessed and has paid an initial partial filing fee of

$1.21. 28 U.S.C. § 1915(b).

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).
       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555).

       To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “that is plausible on its face.” Id. (quoting Twombly, 550

U.S. at 570). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556). The complaint’s allegations “must be enough to raise a right

to relief above the speculative level.” Twombly, 550 U.S. at 555 (citation

omitted).


                                  Page 2 of 6
       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       During the events of this case, Plaintiff was incarcerated at Racine

Correctional Institution, and Defendants were medical, security, and

supervisory staff at the prison. Plaintiff complains of various conditions of

his confinement in the segregation unit of the prison. He states that the cells

were infested with bugs, that he was made to take ice cold showers, that he

was not given a sensitive toothbrush for his bleeding gums, that he suffered

through a heat wave without air conditioning, that he was forced to stay in

a cell without a bed, and that his complaints of back pain were ignored.

Defendants had specific involvement with various aspects of those




                                   Page 3 of 6
conditions, but Plaintiff’s overall theme is that they did not do enough to

correct the conditions.

       In light of the generous standard of review applicable at the

screening stage, the Court concludes that Plaintiff may proceed on a claim

of improper conditions of confinement under the Eighth Amendment. “The

Eighth Amendment can be violated by conditions of confinement in a jail

or prison when (1) there is a deprivation that is, from an objective

standpoint, sufficiently serious that it results in the denial of the minimal

civilized measure of life’s necessities, and (2) where prison officials are

deliberately indifferent to this state of affairs.” Gray v. Hardy, 826 F.3d 1000,

1005 (7th Cir. 2016) (quotation omitted). While this is a “demanding” test,

id., a lack of heat, clothing, sanitation items, and bedding can support a

conditions of confinement claim, particularly when those conditions occur

together, id.; Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006).

       Construing Plaintiff’s allegations liberally, the combination of

conditions at the prison may have violated his Eighth Amendment rights.

The Court wonders whether some higher-level official at the prison should

be held responsible for the complained-of conditions—for instance, the

warden—but there are no allegations that the warden had personal

knowledge of the conditions and failed to remedy them. It is not clear, then,

whether Plaintiff could properly allege or prove the warden’s deliberate

indifference. Sanchez v. City of Chi., 700 F.3d 919, 928 (7th Cir. 2012)

(supervisory liability still requires personal involvement). Therefore, at this

stage, the Court will permit Plaintiff to proceed against all Defendants. The

Court will wait to see if the case can later be streamlined by having Plaintiff

target only one or a few Defendants.




                                   Page 4 of 6
       In sum, the Court finds that Plaintiff may proceed on the following

claim pursuant to 28 U.S.C. § 1915A(b): Deliberate indifference to

inadequate conditions of confinement, in violation of the Eighth

Amendment, by all Defendants.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that pursuant to an informal service

agreement between the Wisconsin Department of Justice and this Court,

copies of Plaintiff’s complaint and this Order are being electronically sent

today to the Wisconsin Department of Justice for service on the Defendants;

       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this Court, the

Defendants shall file a responsive pleading to the complaint within sixty

(60) days of receiving electronic notice of this Order;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

filing fee, $348.79, by collecting monthly payments from Plaintiff’s prison

trust account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;


                                 Page 5 of 6
       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing

Program, Plaintiff shall submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the Court. If

Plaintiff is no longer incarcerated at a Prisoner E-Filing institution, he will

be required to submit all correspondence and legal material to:

                     Office of the Clerk
                     United States District Court
                     Eastern District of Wisconsin
                     362 United States Courthouse
                     517 E. Wisconsin Avenue
                     Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 2nd day of April, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 6 of 6
